FILED
                            NOT FOR PUBLICATION                             APR 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 09-10308 & 09-10309

               Plaintiff - Appellee,             D.C. Nos. 3:08-cr-00846-SI
                                                           3:03-cr-00206-SI
  v.

VICENTE LOPEZ-RIOS,                              MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       In these consolidated appeals, Vicente Lopez-Rios appeals from his guilty-

plea conviction and 36-month sentence for illegal reentry following deportation, in

violation of 8 U.S.C. § 1326, and from the revocation of his supervised release and

the 6-month sentence imposed upon revocation. Pursuant to Anders v. California,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), Lopez-Rios’ counsel has filed a brief stating there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided the appellant with the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                          09-10308 & 09-10309